EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 1/26/2022.  The previous drawing objection has been withdrawn due to the submittal of replacement figure 4 and the amendments to the specification.  The replacement figure and specification amendments are accepted.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous 112 rejections have been withdrawn due to applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the Non-Final Rejection on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter / Reasons for Allowance
Claims 1 and 3-14 are allowed.
It is understood in claim 3 that the “fluid device” is referring to the fluid device installed on the second block row as the second block row recites the first and second lines.
It is understood in claim 5 that the recited “a fluid device” is introducing an additional fluid device that is connected to the first and second lines.
The following is an examiner’s statement of reasons for allowance: claims 6 and 8 have been re-written in independent form to include the independent claim and any intervening claim(s).  Claim 1, which incorporates limitations from previous claim 2, is now found to be allowable as well.  Applicant’s arguments beginning on page 16 have been found persuasive.  The defined width of 1.125 inches is specified and claimed to be a certain direction (i.e. the first direction, which is perpendicular to the arrangement of the rows).  Applicant’s arguments found at the bottom of page 18 relating to the recited width are also found persuasive.  Applicant’s claim 1 is seen to require a fluid device with two block rows, with each row having joint blocks of a specified, “standard” width (1.125 inches).  The joint blocks in the first row have a larger diameter flow path forming a single line.  The joint blocks in the second row  have small-diameter flow paths that are smaller than the larger diameter flow path forming first and second lines.  Additionally, there is a fluid device on the first block row that has the same dimension as that of the standard width and a fluid device on the second row that has a width less than half the width of the standard size.  
The closest prior art of record includes previously cited Tokyo Electron Ltd (JP2002206700) and Curran et al. (U.S. 2007/0289652).  Tokyo shows two rows of joint blocks with each of the joint blocks having the same width and fluid channels of the same diameter.  Tokyo would need to be modified in order to have all of the joint blocks (from both the first and second rows) to have a width of 1.125 inches.  Further, the flow path of one of the rows would need to be modified to be smaller than the other.  These modifications were previously proposed by Curran.  However, Tokyo would need to be further modified to have the devices on only the row with the smaller diameter flow path be less than half the width of the devices on the larger diameter row, and additionally half the width of the blocks on both the first and second rows.  This type of modification is not seen to be obvious over any prior art of record or case law from MPEP2144.04 absent impermissible hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753